IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                September 29, 2015 Session


                                   IN RE ABBIGAIL C.

                 Appeal from the Juvenile Court for Claiborne County
                     No. 2012JV1119 Robert M. Estep, Judge

                           ________________________________

                              No. E2015-00964-COA-R3-PT
                               FILED-OCTOBER 21, 2015
                          _________________________________


Father appeals the termination of his parental rights. After a thorough review of the record,
we reverse as to the ground of substantial noncompliance with the permanency plan, vacate
as to the grounds of abandonment by failure to visit and support by an incarcerated parent,
and affirm as to the grounds of abandonment by failure to establish a suitable home and
persistent conditions. We also affirm the trial court‟s finding that termination is in the child‟s
best interest. Accordingly we affirm the termination of Father‟s parental rights.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed in
                   Part; Reversed in Part; and Vacated in Part

J. STEVEN STAFFORD, P.J.,W.S., delivered the opinion of the Court, in which CHARLES D.
SUSANO, JR., C.J., and BRANDON O. GIBSON, J., joined.

George Edward S. Pettigrew, Cumberland Gap, Tennessee, for the appellant, Travis C.

Herbert H. Slatery, III, Attorney General and Reporter; Rebekah A. Baker, Senior Counsel,
for the appellee, Tennessee Department of Children‟s Services.


                                           OPINION

                                         Background
        This appeal concerns the termination of Father‟s parental rights to Abbigail C. (“the
child” or “Abbigail”).1 Abbigail was born in December 2010 to Ashley S. (“Mother”) and
Respondent/Appellant Travis C. (“Father”).2 The child has three step-siblings who all resided
in the home of Mother and Father in Claiborne County, Tennessee. The child and her siblings
first came to the attention of Petitioner/Appellee the Tennessee Department of Children‟s
Services (“DCS”) in December 2012, when DCS filed a petition for a non-custodial order
controlling conduct and for protective supervision. According to the petition, DCS received
several referrals that the children were unsupervised and that Mother was dealing with
mental health issues. On December 12, 2012, the trial court granted DCS‟s petition.

        The issues that first concerned DCS, however, did not improve. Instead, it appears that
DCS received another referral with regard to the children, this time alleging that Father was
abusing drugs. On or around December 28, 2012, Father was required to submit to a urine
drug screen, which tested positive for THC,3 benzodiazepines, and oxycodone. Although the
children were left in the home, Father was permitted only supervised visitation with the
children. On January 2, 2013, however, both parents were arrested on child abuse charges,
and all four children were removed to DCS custody. At the time of the removal, Abbigail was
two years old. All four children have remained continuously in DCS custody since their
removal in January 2013.

        Accordingly, on January 4, 2013, DCS filed a petition for temporary legal custody of
the children. The trial court granted a protective custody order on January 20, 2013. In the
order, the trial court granted temporary legal custody of all the children to DCS.

        Father subsequently pleaded guilty to child abuse and endangerment charges with
regard to the incidents in Tennessee and was sentenced to probation. However, on January
20, 2013, Father was extradited to Nebraska to face prior charges of theft, violation of
probation, and domestic violence. Father remained incarcerated while, on January 24, 2013,
DCS helped Mother and Father create a permanency plan, which was ratified by the trial
court on February 13, 2013. On February 20, 2013, the trial court entered an order finding
clear and convincing evidence that the child was dependent and neglected and confirming
that the child would remain in the temporary custody of DCS.



1
  In termination of parental rights cases, it is the policy of this Court to remove the names of minor children and
other parties in order to protect their identities.
2
  This appeal concerns only the termination of Father‟s parental rights. Accordingly, we will only refer to
Mother to ensure a full recitation of the facts.
3
  THC is a marijuana metabolite that is stored in fat cells and can be detected in the body up to thirty days after
smoking marijuana. Interstate Mech.Contractors, Inc. v. McIntosh, 229 S.W.3d 674, 677 (Tenn. 2007).
                                                        2
       Although his charges were pending, on February 14, 2013, Father was released from
custody in Nebraska. He thereafter resided with his aunt and mother in Nebraska. On
February 20, 2013, Father returned to Tennessee to visit the child before returning to
Nebraska. Father did not visit the child again after that time. Father did send her letters and
pictures; however, the child never received these letters due to concerns expressed by the
children‟s counselor, discussed infra.

        During this time, Mother and Father were maintaining telephone contact with the
children. At some point, however, one of the older children became quite upset after a call
with Mother.4 Accordingly, on April 24, 2013, the trial court entered an order suspending
Mother‟s and Father‟s right to have telephone communication with the children and ordering
that all future visitation occur in a therapeutic setting. Although there is no specific order
appointing Father an attorney prior to the filing of the termination petition, the trial court‟s
order indicates that Father‟s current attorney was present for the judicial review hearing that
resulted in the April 2013 limited visitation order. Other documents in the record indicate that
Father was represented by his current counsel throughout the proceedings.

        On December 2, 2013, DCS filed a petition to terminate the rights of Mother and
Father in the Claiborne County Juvenile Court. The trial on DCS‟s petition took place on
October 24, 2014 and April 21, 2015. Father appeared telephonically, but Mother was not
present for either hearing. Dawn Lewis, the DCS caseworker originally assigned to the case,
testified about the children‟s condition when they were removed from Mother‟s and Father‟s
home. According to Ms. Lewis, the children were dirty, covered in head lice, and visibly
undernourished.5 A DCS investigator, however, testified earlier in the trial that the children
were not visibly neglected at the time of the initial investigation. Regardless, Ms. Lewis
testified that it took four pizzas to feed the children the night they were removed.

        Ms. Lewis also testified about her efforts to keep in contact with Mother and Father
after the children were removed. Ms. Lewis testified that she had contact initially with
Mother and Father, as well as Mother‟s father and Father‟s mother. In this contact, Ms.
Lewis attempted to explain the Permanency Plan and to establish that Father‟s mother‟s home
(where Father planned to reside after his release from incarceration) in Nebraska was a
suitable placement for the child.6 Ms. Lewis, however, subsequently lost contact with the
parties and did not receive sufficient information to have Father‟s mother‟s home approved

4
  It appears Mother cursed the child and blamed her for the children being in DCS custody.
5
  Ms. Lewis admitted that, of the four children, Abbigail appeared to be the most well-cared-for.
6
  Prior to the termination hearing, Father‟s mother filed an intervening petition for custody of the child. It
appears from the record that Father‟s mother subsequently died, and the petition was dismissed for failure to
prosecute by the juvenile court.
                                                      3
as a placement for the child. Nevertheless, Ms. Lewis submitted the documentation to have
Father‟s mother‟s home approved, but the home was rejected due to insufficient information.

       Father testified telephonically. Throughout his testimony, Father maintained that he
loved and cared for all of the children, not just Abbigail. Father testified that after he was
extradited to Nebraska to face charges, he was released on bond pending a final resolution.
During this time, however, he was under a court order not to leave the state. Father testified
that he received special permission to make one visit with the child in February 2013. After
that time, Father testified that he did not have the funds or the permission to visit any
additional times.

        Father admitted that he was currently incarcerated in Nebraska on convictions for
theft, domestic violence, and failing to appear. Father‟s sentence began on October 26, 2013.
Since that time, Father has been transferred to several different prisons, apparently due to his
good behavior. Father testified that he hoped to be paroled in September 2015 but admitted
that his sentence would not expire until April 2017. Father also admitted that there was a
warrant for his arrest in Tennessee for a violation of probation that occurred after he was
extradited to Nebraska. This probation violation appears to stem from Father‟s conviction for
child abuse related to the events that occurred in December 2012. In addition, Father
admitted to a prior conviction for driving while intoxicated.

        With regard to Father‟s drug test, Father testified that he had a prescription for the
benzodiazepines and oxycodone. No prescriptions, however, were ever offered to either DCS
or the trial court. Father also testified that he had used marijuana “off and on” for his entire
adult life but maintained that he had never abused drugs while the children were present.

        According to Father, although he was sent the Permanency Plan and was aware of
several tasks required by it, DCS never offered any assistance to him in completing the tasks.
Father testified at one point that he had no contact with Ms. Lewis during her tenure as
caseworker on the case, but later admitted that both he and his mother had some contact with
Ms. Lewis. Father maintained, however, that Ms. Lewis was generally non-responsive to his
calls. Father testified that it was his understanding that the Permanency Plan required that he
participate in a parenting class, participate in a mental health assessment, participate in an
alcohol and drug assessment, maintain stable employment and income, follow any
recommendations that resulted from the assessments, and not incur new criminal charges.
Father testified that at the time of trial he had completed, or was in the process of completing,
several parenting classes, a mental health assessment, and a drug and alcohol assessment.
Father testified that none of the assessments resulted in any recommendations for Father to
follow. Father further testified that he signed releases for DCS to receive certificates of
completion regarding all of these tasks. There was no dispute that DCS did receive a
                                                  4
certificate of completion for an online parenting class that was completed prior to the filing
of the termination petition.

       Father also testified without dispute that despite being incarcerated, he has steady
income and has been paying child support. At the second hearing, Father submitted proof
from the State of Nebraska that his wages had been garnished to pay child support for
Abbigail and that Father was current on all his obligations. It appears, however, that the
child‟s Mother retained these payments and they were never sent to Tennessee for Abbigail‟s
benefit. Regardless, nothing in the record suggests that Father was aware that the payments
were being retained by Mother.

        With regard to the period of time Father spent in Nebraska prior to his current
incarceration, however, Father testified that he was unable to pay support because he had
difficulty getting and keeping a job due to his criminal record and pending charges.
According to Father, this fact also prevented him from making the expensive trip from
Nebraska to Tennessee to visit the child. Further, although Father was entitled to therapeutic
visitation with the child, Father testified that he was under the impression that he was not
able to contact the child because of what he described as a “No Contact” order. Additionally,
Father admitted that during this time he was arrested for charges related to a theft, but
testified that he was not involved with that crime and that those charges were eventually
“dropped.”

       Father also testified to the efforts he has made to better himself while in prison.
According to Father, he is enrolled in several college courses and will shortly be a certified
paralegal. Father testified that every effort he has made while incarcerated is to provide a
good life for the child upon his release.

       Rachel Hunter, another DCS caseworker, also testified. According to Ms. Hunter, she
was assigned the case in June 2014. She testified that she was unable to find contact
information for Father until October 2014. During that time, Ms. Hunter testified that no one
associated with the case contacted her to obtain a home study for the home in Nebraska or for
any other purpose. Ms. Hunter did not contact Father even when she learned his whereabouts,
however, because after the first hearing on the termination petition on October 24, 2014, she
employed a policy of “hush hush” in communicating with Father.7 Ms. Hunter also testified
that the only proof she received regarding Father‟s compliance with the Permanency Plan
was a certificate from a short online parenting class, which she testified was insufficient to
meet the requirements outlined in the Permanency Plan.

        7
         From her testimony, it appears that under this policy, Ms. Hunter declined to make any contact with
Father despite the fact that she had his contact information.
                                                     5
        Ms. Hunter testified without objection to several disclosures made to her by the older
children. For example, one child told Mr. Hunter about an episode where Father set a bed on
fire with the children in it, and another child stated that Father hit him with a belt. Ms. Hunter
testified that she had personally observed scars on the child‟s torso and back. Ms. Hunter also
testified that all of the children expressed their desire not to return to Mother‟s and Father‟s
custody. In fact, Ms. Hunter testified that the children appeared frightened at the prospect of
leaving their foster home.

       Melissa Harris, a licensed professional counselor, also testified to her involvement
with the children. Ms. Harris testified that she began seeing the children in February 2013,
both collectively and individually. Ms. Harris testified, however, that she had only worked
with Abbigail since September 2014, due to her young age. Ms. Harris testified that the
children had disclosed several instances of abuse to her during their therapy sessions,
including the incident where Father set the bed on fire and where Father beat an older child
with a belt. Ms. Harris also testified to an incident described by an older child where Father:

                  st[uck] underwear in his mouth one time for what [the older
                  child] presumes was back talking or arguing with him about
                  something. [The older child] said that he was gagging on the
                  underwear, that they were dirty underwear, that he couldn‟t
                  breathe, he couldn‟t swallow, he couldn‟t say anything, and that
                  his mom stood back and was laughing at him while this was
                  going on. If he attempted to take the underwear out of his
                  mouth, that [Father] would smack him.

       Ms. Harris stated that another child explained how he had to break into Mother‟s and
Father‟s home because he was locked outside. When he went inside he tried to wake Mother,
but “she smacked at him.” The older child then “went into the kitchen and got a piece of
bologna and a piece of cheese that they all four shared.” The child also reported that Father
made him drink alcohol on two different occasions.

       Ms. Harris testified that the children had several issues when they were first removed
from Mother‟s and Father‟s home, including aggression, bathroom issues,8 self-blaming, and
lack of self-esteem. With regard to Abbigail specifically, Ms. Harris testified without
objection:



8
    These issues include an older child using the bathroom on himself and using the bathroom in the shower.
                                                      6
                   She was obviously drug exposed in utero. And, so, she has a lot
                   of the behaviors that comes along with that; the aggression, the
                   very impulsive behaviors, using the bathroom on, on herself, not
                   sleeping well, a lot of profanity. And we‟re working on her
                   understanding what her role is, accepting what she can and
                   cannot do, and listening to rules and structure from other people.

        Because of the issues that the children were experiencing, Ms. Harris testified that she
supported discontinuing phone visitation between the children and Mother and Father. Ms.
Harris also testified that she recommended that the children not receive letters from Mother
and Father, as the letters would cause the children unnecessary stress.9 Indeed, Ms. Harris
testified that Abbigail had a noticeable stress reaction whenever Father was mentioned. Ms.
Harris testified, however, that she advised that therapeutic visitation would be appropriate,
but that neither Mother nor Father ever contacted her to facilitate any visitation. According to
Ms. Harris, she obtained DCS approval before beginning the counseling with the children
and specifically asked DCS that Mother and Father be informed that they should contact her
to discuss the children‟s therapy or to facilitate therapeutic visitation.

       Ms. Harris testified that, through therapy and the structure provided in their foster
home, all of the children have improved markedly. Ms. Harris also testified that the children
had bonded with their foster parents and removing the children from foster parents would
cause them harm.

        Norma B., the children‟s foster mother (“Foster Mother”) mirrored Ms. Harris‟s
testimony regarding the children‟s allegations of abuse, their resulting emotional and
behavioral issues, and the progress they have made since coming to her home. All of the
children were placed with Foster Mother immediately after being removed from Mother‟s
and Father‟s custody and have remained there continuously since that time. Foster Mother
testified that she and her husband hope to adopt the children, should they become available
for adoption.

        Specifically with regard to Abbigail, Foster Mother testified that Abbigail initially
“cussed like a sailor” and threw tantrums in order to “get a response.” Abbigail also had such
trouble sleeping that she had to be prescribed medication. However, Foster Mother testified
that those habits are getting better with time. According to Foster Mother, none of the
children ever expressed any sadness over being taken from Mother and Father. Instead,
Foster Mother testified that Abbigail refers to her as “Mama.” Additionally, Foster Mother
testified that she never received any support from Mother or Father for the children‟s care.

9
    Ms. Harris also noted that Abbigail had not yet learned to read at the time of trial.
                                                         7
       After the close of proof, DCS offered the trial court the Tennessee Supreme Court‟s
recently decided Opinion in In re Kaliyah S., 455 S.W.3d 533 (Tenn. 2015), which DCS
argued removed DCS‟s obligation to prove reasonable efforts as a precondition to
termination. Father objected, asserting that the Kaliyah holding should not be applied
retroactively. The trial court indicated that it would consider both parties‟ arguments.

        The trial court issued a Memorandum Opinion on April 15, 2015. Thereafter, on May
28, 2015, the trial court filed a written order containing detailed findings of fact and
conclusions of law, which terminated Father‟s parental rights to Abbigail on the grounds of
abandonment by failure to provide a suitable home, abandonment by an incarcerated parent
for failure to visit and support and wanton disregard, substantial noncompliance with the
permanency plan, and persistence of conditions. The trial court also found it was in
Abbigail‟s best interest to terminate Father‟s parental rights. Father filed a timely notice of
appeal.

                                      Issues Presented

       Father raises several issues on appeal, which are taken from his appellate brief:

          1. Whether the juvenile court‟s judgment is final.
          2. Whether the juvenile court erred by failing to enter a final order
             within thirty days of the final hearing in this matter.
          3. Whether the juvenile court made evidentiary errors in admitting
             Collective Exhibit 1 and relying upon it.
          4. Whether the juvenile court erred in weighing alleged statements
             from absent minor declarants without articulating the reasons it
             assigned credibility to the statements.
          5. Whether the juvenile court erred in considering opinion
             evidence from a witness for the State who was not tendered as
             an expert witness.
          6. Whether the juvenile court erred in finding that clear and
             convincing evidence established the ground of abandonment.
          7. Whether the juvenile court erred in finding that there was clear
             and convincing evidence to establish substantial noncompliance
             with the permanency plan by Father.
          8. Whether the juvenile court erred in finding that there was clear
             and convincing evidence to establish the ground of persistent
             conditions.

                                              8
           9. Whether the juvenile court erred in finding that termination was
               in the child‟s best interest;
           10. Whether the juvenile court violated Father‟s due process rights
               by considering new case law not in effect at the time the
               termination petition was filed;
           11. Whether the cumulative effect of the juvenile court‟s errors
               warrant vacating the termination.

                                          Discussion

                                Subject Matter Jurisdiction

        Father first argues that this Court lacks subject matter jurisdiction to consider this
appeal because the trial court‟s judgment is not final. Subject matter jurisdiction concerns the
authority of the court to hear a matter and cannot be waived. Meighan v. U.S. Sprint
Commc’ns Co., 924 S.W.2d 632, 639 (Tenn. 1996). The Tennessee Supreme Court has held
that “[u]nless an appeal from an interlocutory order is provided by the rules or by statute,
appellate courts have jurisdiction over final judgments only.” Bayberry Assocs. v. Jones, 783
S.W.2d 553, 559 (Tenn. 1990). Rule 3(a) of the Tennessee Rules of Appellate Procedure
limits the subject matter jurisdiction of appellate courts to final judgments:

              In civil actions every final judgment entered by a trial court from
              which an appeal lies to the Supreme Court or Court of Appeals
              is appealable as of right. Except as otherwise permitted in rule 9
              and in Rule 54.02 Tennessee Rules of Civil Procedure, if
              multiple parties or multiple claims for relief are involved in an
              action, any order that adjudicates fewer than all the claims or the
              rights and liabilities of fewer than all the parties is not
              enforceable or appealable and is subject to revision at any time
              before entry of a final judgment adjudicating all the claims,
              rights, and liabilities of all parties.

Accordingly, if the trial court did not adjudicate all of the parties‟ claims, it did not enter a
final judgment. Without a final judgment, this Court does not have subject matter
jurisdiction.

        In this case, there is no dispute that the termination action involved claims against
multiple parties. The order terminating Father‟s parental rights to the child did not adjudicate
all of the claims. However, the trial court‟s order contains a certification pursuant to Rule
54.02 of the Tennessee Rules of Civil Procedure indicating that the claims against Father are
                                                9
final and that there is no just reason to delay appellate review. Rule 54.02 of the Tennessee
Rules of Civil Procedure provides, in pertinent part:

               When more than one claim for relief is present in an action,
               whether as a claim, counterclaim, cross-claim, or third party
               claim, or when multiple parties are involved, the court, whether
               at law or in equity, may direct the entry of a final judgment as to
               one or more but fewer than all of the claims or parties only upon
               an express determination that there is no just reason for delay
               and upon an express direction for the entry of judgment. In the
               absence of such determination and direction, any order or other
               form of decision, however designated, that adjudicates fewer
               than all the claims or the rights and liabilities of fewer than all
               the parties shall not terminate the action as to any of the claims
               or parties, and the order or other form of decision is subject to
               revision at any time before the entry of the judgment
               adjudicating all the claims and the rights and liabilities of all the
               parties.

        The trial court‟s order terminating Father‟s parental rights adjudicates all of the claims
related to Father and is properly certified as final pursuant to Rule 54.02. Despite this fact,
Father argues that the Rule 54.02 certification was inappropriate because no such language
was included in the trial court‟s Memorandum Opinion, which preceded the filing of the
purported final order. We respectfully disagree. The trial court‟s Memorandum Opinion
clearly contemplated that the trial court‟s judgment should become final once an order
incorporating the trial court‟s findings of fact and conclusions of law was filed. Indeed, the
trial court specifically anticipated that an appeal would be filed after the entry of an order
incorporating the Memorandum Opinion. Because the trial court‟s final order contains Rule
54.02 certification and the trial court speaks through its order, Palmer v. Palmer, 562 S.W.2d
833, 837 (Tenn. Ct. App. 1977), we must conclude that the order terminating Father‟s
parental rights was properly certified as final pursuant to Rule 54.02. Consequently, this
Court has jurisdiction to consider this appeal.

                     Tennessee Code Annotated Section 36-1-113(k)

      Father next argues that the trial court‟s judgment should be reversed due to its failure
to comply with Tennessee Code Annotated Section 36-1-113(k). Section 36-1-113(k)
provides, in pertinent part:


                                                10
               The court shall enter an order that makes specific findings of
               fact and conclusions of law within thirty (30) days of the
               conclusion of the hearing. If such a case has not been completed
               within six (6) months from the date the petition was served, the
               petitioner or respondent shall have grounds to request that the
               court of appeals grant an order expediting the case at the trial
               level.

        Here, the trial concluded on April 21, 2015. The trial court issued its Memorandum
Opinion on May 15, 2015. However, the order terminating Father‟s parental rights was
entered on May 28, 2015, approximately seven days after the expiration of the thirty-day time
period outlined in Tennessee Code Annotated Section 36-1-113(k). Although the trial court
failed to strictly comply with the thirty-day timeline, Father did receive notice of the trial
court‟s ruling within the statutory timeframe. Indeed, he filed his notice of appeal before the
entry of the final order, despite the trial court‟s statement in the Memorandum Opinion that
the time period for filing a notice of appeal would not begin until the filing of the final order.
Additionally, this Court has previously held that a trial court‟s failure to strictly comply with
Tennessee Code Annotated Section 36-1-113(k) did not warrant remand to the trial court,
much less the reversal that Father requests in this case, where the trial court made appropriate
findings of fact and conclusions of law to support its ruling. In re Isobel V.O., No. M2012-
00150-COA-R3PT, 2012 WL 5471423, at *4 (Tenn. Ct. App. Nov. 8, 2012) (“We repeatedly
have held that the time frame contained in the statute reflects the legislature‟s intent that
parental termination cases be handled in an expeditious manner and is not mandatory.”)
(citing In re Zada M., No. E2010-02207-COA-R3-PT, 2011 WL 1361575, at *5 (Tenn. Ct.
App. Apr. 11, 2011)). We have thoroughly reviewed the trial court‟s order and conclude that
other than on one issue, discussed infra, the order contains sufficient findings of fact and
conclusions of law. This issue is, therefore, without merit.

                                     Evidentiary Rulings

       Father next argues that the trial court erred in several evidentiary rulings and that the
wrongly admitted evidence was improperly relied upon by the trial court. A trial court‟s
evidentiary rulings are reviewed under the abuse of discretion standard. Martin v. Norfolk S.
Ry. Co., 271 S.W.3d 76, 87 (Tenn. 2008). “An abuse of discretion occurs when the trial court
applies an incorrect legal standard or reaches a conclusion that is „illogical or unreasonable
and causes an injustice to the party complaining.‟” Id. (quoting State v. Lewis, 235 S.W.3d
136, 141 (Tenn. 2007) (quoting State v. Ruiz, 204 S.W.3d 772, 778 (Tenn. 2006))). We will
consider each of Father‟s evidentiary arguments in turn.

                            A. Admission of Collective Exhibit #1
                                           11
       Father first argues that the trial court erred in admitting Collective Exhibit #1, over his
objection, during DCS‟s opening statement. Collective Exhibit #1 consists of the certified
court records pertaining to the children. Certain documents are self-authenticating; that is,
they do not require “[e]xtrinsic evidence of authenticity as a condition precedent to
admissibility.” Tenn. R. Evid. 902. According to Rule 902(4) of the Tennessee Rules of
Evidence, such self-authenticating documents include:

               A copy of an official record or report or entry therein, or of a
               document authorized by law to be recorded or filed and actually
               recorded or filed in a public office (including data compilations
               in any form), certified as correct by the custodian or other
               person authorized to make the certification, by certificate
               complying with paragraph (1), (2), or (3) of this rule or
               complying with any Act of Congress or the Tennessee
               Legislature or rule prescribed by the Tennessee Supreme Court.

The documents contained in Collective Exhibit #1 consist entirely of certified court records,
and the documents were certified as correct by the Claiborne County Juvenile Court Clerk.
Thus, despite Father‟s protestations in his appellate brief, the documents did not require that
a witness be present and testify to their authenticity.

       We agree with Father that the better practice is that evidence should not be admitted
during the opening statement phase of trial. See generally State v. Sexton, 368 S.W.3d 371,
414-15 (Tenn. 2012), as corrected (Oct. 10, 2012) (discussing the purpose of opening
statements). However, because the documents consisted only of properly certified official
court records that were clearly admissible under the Tennessee Rules of Evidence, these
documents were admissible without the need for an authenticating witness. Under these
circumstances, we must conclude that the trial court‟s decision to admit the documents during
opening statements was not error. Furthermore, because the documents were admissible, we
find no error in the trial court‟s reliance on Collective Exhibit #1 in its ruling.

                                 B. Statements by the Children

      Father next argues that the trial court erred in admitting and considering hearsay
statements from the children regarding their treatment at the hands of Father and Mother. As
previously discussed, both Ms. Harris and Foster Mother testified as to several statements
made by the children concerning physical abuse and neglect that they endured while in the
custody of Father and Mother. Father argues: (1) that DCS failed to elicit sufficient evidence
to admit the hearsay statements pursuant to Rule 803(25) of the Tennessee Rules of
                                             12
Evidence;10 (2) that the trial court failed to “determine[] the child[ren‟s] ability to understand
the truth or a lie” before admitting the statements; and (3) that the trial court failed to require
that the children be sworn in pursuant to Rule 603 of the Tennessee Rules of Evidence.11

        We have thoroughly reviewed the trial transcript and have found no objections of any
kind lodged by Father regarding the statements attributed to the children. Rule 36(a) of the
Tennessee Rules of Appellate Procedure provides, in relevant part: “Nothing in this rule shall
be construed as requiring relief be granted to a party responsible for an error or who failed to
take whatever action was reasonably available to prevent or nullify the harmful effect of an
error.” The Advisory Committee Comment to this Rule clarifies that the above rule “is a
statement of the accepted principle that a party is not entitled to relief if the party invited
error, waived an error, or failed to take whatever steps were reasonably available to cure an
error.” As explained by this Court:

                         The contemporary objection rule is an elementary
                  principle of trial practice. Parties who desire to object to the
                  admission of evidence must make their objection in a timely
                  manner and must state the specific basis for their objection.
                  Overstreet v. Shoney’s, Inc., 4 S.W.3d 694, 702 (Tenn. Ct. App.
                  1999). Parties cannot obtain relief on appeal from an alleged
                  error they could have prevented. Tenn. R. App. P. 36(a).

10
     Rule 803(25) provides:

                Children’s Statements. Provided that the circumstances indicate
                trustworthiness, statements about abuse or neglect made by a child alleged to
                be the victim of physical, sexual, or psychological abuse or neglect, offered
                in a civil action concerning issues of dependency and neglect pursuant to
                Tenn. Code Ann. § 37-1-102(b)(12), issues concerning severe child abuse
                pursuant to Tenn. Code Ann. § 37-1-102(b)(21), or issues concerning
                termination of parental rights pursuant to Tenn. Code Ann. § 37-1-147 and
                Tenn. Code Ann. § 36-1-113, and statements about abuse or neglect made
                by a child alleged to be the victim of physical, sexual, or psychological abuse
                offered in a civil trial relating to custody, shared parenting, or visitation.
                Declarants of age thirteen or older at the time of the hearing must testify
                unless unavailable as defined by Rule 804(a); otherwise this exception is
                inapplicable to their extrajudicial statements.
11
   Rule 603 provides:

                  Before testifying, every witness shall be required to declare that the witness
                  will testify truthfully by oath or affirmation, administered in a form
                  calculated to awaken the witness's conscience and impress the witness's mind
                  with the duty to do so.
                                                       13
              Therefore, failing to make an appropriate and timely objection to
              the admission of evidence in the trial court prevents a litigant
              from challenging the admission of the evidence on appeal.
              Welch v. Bd. of Prof’l Responsibility, 193 S.W.3d 457, 464
              (Tenn. 2006); State ex rel. Smith v. Livingston Limestone Co.,
              547 S.W.2d 942, 944 (Tenn. 1977); Ottinger v. Stooksbury, 206
S.W.3d 73, 78 (Tenn. Ct. App. 2006).

Levine v. March, 266 S.W.3d 426, 440 (Tenn. Ct. App. 2007). Because Father did not object
to the admission of these statements during the trial, he cannot raise their admission and the
trial court‟s subsequent reliance on them as an error on appeal.

                               C. Ms. Harris’s Expert Opinion

        Father next argues that the trial court erred in admitting and considering the expert
opinion of Ms. Harris, a licensed psychologist, because she was not tendered as an expert.
We first note that this Court held that the Tennessee Rules of Evidence contain no
requirement that a witness must be tendered as an expert before testifying. See Tire
Shredders, Inc. v. ERM-N. Cent., Inc., 15 S.W.3d 849, 863 (Tenn. Ct. App. 1999)
(“[Appellant] does not, however, direct us to any authority in Tennessee requiring the formal
tender of a witness prior to the giving of expert testimony. Nor has our independent research
revealed any such requirement.”). Thus, so long as Ms. Harris‟s qualifications were sufficient
to allow her to testify as an expert, there was no error in DCS‟s failure to tender her as an
expert.

       Even more importantly, we again note that Father failed to object to any of Ms.
Harris‟s testimony, including her opinion testimony. As previously discussed, the failure to
lodge a contemporaneous objection to the admission of evidence will result in a waiver of
any argument concerning the evidence‟s erroneous admission on appeal. See id. at 864 (“In
order to challenge on appeal a trial court‟s admission of [expert testimony], there must appear
in the record a timely and specific objection to the evidence or motion to strike the
evidence.”). Thus, this argument is also waived.

                        Termination of Father’s Parental Rights

        Father next argues that the trial court erred in terminating his parental rights, both
because there was insufficient evidence to prove grounds for termination and to prove that
termination was in the child‟s best interest. Under both the United States and Tennessee
Constitutions, a parent has a fundamental right to the care, custody, and control of his or her
child. Stanley v. Illinois, 405 U.S. 645, 651 (1972); Nash-Putnam v. McCloud, 921 S.W.2d
14
170, 174 (Tenn. 1996). Thus, the state may interfere with parental rights only if there is a
compelling state interest. Nash-Putnam, 921 S.W.2d at 174–75 (citing Santosky v. Kramer,
455 U.S. 745 (1982)). Our termination statutes identify “those situations in which the state‟s
interest in the welfare of a child justifies interference with a parent‟s constitutional rights by
setting forth grounds on which termination proceedings can be brought.” In re Jacobe M.J.,
434 S.W.3d 565, 568 (Tenn. Ct. App. 2013) (quoting In re W .B., Nos. M2004-00999-COA-
R3-PT, M2004-01572-COA-R3-PT, 2005 WL 1021618, at *7 (Tenn. Ct. App. Apr. 29,
2005)). A person seeking to terminate parental rights must prove both the existence of one of
the statutory grounds for termination and that termination is in the child‟s best interest. Tenn.
Code Ann. § 36-1-113(c); In re D.L.B., 118 S.W.3d 360, 367 (Tenn. 2003); In re Valentine,
79 S.W.3d 539, 546 (Tenn. 2002).

        Because of the fundamental nature of the parent‟s rights and the grave consequences
of the termination of those rights, courts must require a higher standard of proof in deciding
termination cases. Santosky, 455 U.S. at 769. Consequently, both the grounds for termination
and the best interest inquiry must be established by clear and convincing evidence. Tenn.
Code Ann. § 36-3-113(c)(1); In re Valentine, 79 S.W.3d at 546. Clear and convincing
evidence “establishes that the truth of the facts asserted is highly probable . . . and eliminates
any serious or substantial doubt about the correctness of the conclusions drawn from the
evidence.” In re M.J.B., 140 S.W.3d 643, 653 (Tenn. Ct. App. 2004). Such evidence
“produces in a fact-finder‟s mind a firm belief or conviction regarding the truth of the facts
sought to be established.” Id. at 653.

       In light of the heightened standard of proof in termination of parental rights cases, a
reviewing court must modify the customary standard of review as set forth in Tennessee Rule
of Appellate Procedure 13(d). As to the trial court‟s findings of fact, our review is de novo
with a presumption of correctness unless the evidence preponderates otherwise. Tenn. R.
App. P. 13(d). We must then determine whether the facts, as found by the trial court or as
supported by the preponderance of the evidence, clearly and convincingly establish the
elements necessary to terminate parental rights. Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn.
2002).

        When the resolution of an issue in a case depends upon the truthfulness of witnesses,
the trial judge, who has had the opportunity to observe the witnesses and their manner and
demeanor while testifying, is in a far better position than this Court to decide those issues.
See McCaleb v. Saturn Corp., 910 S.W.2d 412, 415 (Tenn. 1995); Whitaker v. Whitaker,
957 S.W.2d 834, 837 (Tenn. Ct. App. 1997). The weight, faith, and credit to be given to any
witness‟s testimony lies in the first instance with the trier of fact, and the credibility accorded
will be given great weight by the appellate court. Walton v. Young, 950 S.W.2d 956, 959
(Tenn. 1997).
                                               15
       Furthermore, in termination of parental rights cases, Tennessee Code Annotated
Section 36-1-113(k) provides that the court “shall enter an order which makes specific
findings of fact and conclusions of law.” Section 36-1-113(k) is a reflection of the General
Assembly‟s “recognition of the necessity of individualized decisions in these cases.” State v.
McBee, No. M2003-01326-COA-R3-PT, 2004 WL 239759, at *5 (Tenn. Ct. App. 2004).
Because of the gravity of their consequences, proceedings to terminate a parent‟s rights to his
or her children require such individualized decision making. Id. (citing In re Swanson, 2
S.W.3d 180, 188 (Tenn. 1999)). Furthermore, as previously stated by this Court, quoting the
Tennessee Supreme Court in In re D.L.B., 118 S.W.3d 360, 367 (Tenn. 2003):

              The trial court is required to find only one statutory ground for
       termination of parental rights . . . . However, given the importance of
       establishing the permanent placement of a child who is the subject of a
       termination of parental rights proceeding, the trial court should
       include in its final order findings of fact and conclusions of law
       with regard to each ground presented. If the trial court addresses
       each ground that is raised in a termination proceeding, the child‟s
       permanent placement will not be unnecessarily delayed due to a remand
       for findings on alternate grounds.

McBee, 2004 WL 239759 at *13–*14 (citations omitted) (emphasis added). When a trial
court fails to comply with Section 36-1-113(k), “we cannot simply review the record de novo
and determine for ourselves where the preponderance of the evidence lies[.]” Id. at *6.

                               A. Grounds for Termination

        In this case, DCS alleged several grounds for termination against Father including
abandonment, persistent conditions, and substantial noncompliance with the permanency
plan. See Tenn. Code Ann. § 36-1-113(g) (outlining the grounds for termination of parental
rights). We begin with abandonment.

                                      I. Abandonment

       Tennessee Code Annotated Section 36-1-113(g) provides that one ground for
termination of parental rights shall be “[a]bandonment by the parent or guardian, as defined
in § 36-1-102.” The trial court specifically found that clear and convincing evidence
supported a finding that Father abandoned his child by failure to establish a suitable home, as
well as failure to visit and support and wanton disregard by an incarcerated parent. We will
consider each definition in turn.
                                              16
                1. Abandonment by Failure to Establish a Suitable Home

       Father first argues that the trial court erred in finding that he had abandoned his child
by willfully failing to establish a suitable home. Relevant to this argument, Tennessee Code
Annotated Section 36-1-102(1)(A)(ii) indicates that abandonment may be found when:

              The child has been removed from the home of the parent or
              parents or the guardian or guardians as the result of a petition
              filed in the juvenile court in which the child was found to be a
              dependent and neglected child, as defined in § 37-1-102, and the
              child was placed in the custody of the department or a licensed
              child-placing agency, that the juvenile court found, or the court
              where the termination of parental rights petition is filed finds,
              that the department or a licensed child-placing agency made
              reasonable efforts to prevent removal of the child or that the
              circumstances of the child‟s situation prevented reasonable
              efforts from being made prior to the child‟s removal; and for a
              period of four (4) months following the removal, the department
              or agency has made reasonable efforts to assist the parent or
              parents or the guardian or guardians to establish a suitable home
              for the child, but that the parent or parents or the guardian or
              guardians have made no reasonable efforts to provide a suitable
              home and have demonstrated a lack of concern for the child to
              such a degree that it appears unlikely that they will be able to
              provide a suitable home for the child at an early date. The efforts
              of the department or agency to assist a parent or guardian in
              establishing a suitable home for the child may be found to be
              reasonable if such efforts exceed the efforts of the parent or
              guardian toward the same goal, when the parent or guardian is
              aware that the child is in the custody of the department; . . . .

       The trial court made the following findings with regard to this issue:

                     The record is mostly void of any evidence to provide a
              suitable home. Certainly [Father] cannot provide a suitable
              home while he is incarcerated in the State of Nebraska.

                                            * * *

                                              17
                  [Father] testified of a suitable home in the State of Nebraska,
                  owned by his aunt . . . .
                          The Defense wants to blame the State of Tennessee,
                  Department of Children‟s Services for lack of reasonable efforts
                  to do a home study of the home in the State of Nebraska owned
                  by [Father‟s aunt]. However, DCS caseworker Dawn Lewis
                  testified that she had attempted to get information from
                  [Father‟s mother] to complete the [Interstate Compact on the
                  Placement of Children] When the needed information was not
                  provided she submitted the ICPC with what she had and it was
                  rejected due to not being completed with all of the necessary
                  information. Efforts to reunify require cooperation from both
                  sides. The State of Tennessee, Department of Children‟s
                  Services is required to undertake reasonable efforts to reunify.
                  However, the parents are also required to make reasonable
                  efforts to reunify. In this particular case, the children came into
                  custody of the State of Tennessee as dependent and neglected
                  children based on the actions of the two (2) parents, [Mother]
                  and [Father].

                                                  * * *

                  [Father] engaged in criminal activity such that he placed himself
                  into a position that he became incarcerated in the State of
                  Nebraska.
                         Therefore, the Court finds that any efforts to try and
                  reunify were made impossible by the actions of the parents.

       In his appellate brief, Father‟s only argument on this ground provides: “Those
[findings by the trial court] are not sufficient, factually or legally, to sustain the termination
of [Father‟s] parental rights under the abandonment ground so found by the trial court.”
Father cites no caselaw to support his argument that the trial court‟s findings are insufficient.

       After a thorough review of the record, we conclude that the trial court‟s findings are
sufficient and that the evidence does not preponderate against them on this issue. First, the
record on appeal clearly shows by order of February 20, 2013, the child was found to be
dependent and neglected and placed in the custody of DCS. Additionally, there is no dispute
that Father is currently incarcerated and his sentence will only expire in 2017.12 Accordingly,

12
     Father testified that he may be eligible for parole in 2015. However, this Court has held that “parole
                                                     18
the trial court correctly found that Father cannot establish a suitable home where he resides.
Father asserted at trial, however, that either his mother‟s or his aunt‟s home is suitable and
that DCS failed to exert reasonable efforts to assist him in establishing those homes as
suitable.13

       We respectfully disagree. Ms. Lewis testified of the multitude of efforts that she
expended in order to communicate with Father regarding establishing a suitable home.
According to Ms. Lewis, she attempted to obtain the appropriate information to have Father‟s
mother‟s home approved as a suitable home for the child, but she never received the
appropriate information. Ms. Lewis even testified without dispute that she attempted to have
the home approved with the information that had been provided, but that the home was
rejected.

         In contrast, Father‟s testimony was sometimes contradictory as to how much
communication he had with Ms. Lewis. For example, Father specifically testified that other
than his meeting with Ms. Lewis in January 2013, DCS “never even spoke with [him].” He
later admitted, however, that both he and his mother were in contact with Ms. Lewis after his
extradition to Nebraska. Under these circumstances, we cannot conclude that the trial court
erred in relying on Ms. Lewis‟s testimony, rather than Father‟s. See Bouldin v. Warren Cnty.
Sheriff’s Dep’t, No. M2003-00602-WC-R3-CV, 2004 WL 358275, at *3 (Tenn. Workers
Comp. Panel Feb. 26, 2004) (holding that even an implicit credibility finding is “entitled to
considerable deference on appeal”) (citing Tobitt v. Bridgestone/Firestone, Inc., 59 S.W.3d
57, 62 (Tenn. 2001)). Based upon Ms. Lewis‟s testimony, it appears that she made several
attempts to gain the appropriate information to establish a suitable home in Nebraska, but that
her efforts were thwarted by her inability to keep in contact with Father and his mother. In
addition, the lack of communication with Father can be attributed to Father‟s incarceration,
which was the product of his own poor choices. Under these circumstances, we affirm the
trial court‟s finding that despite DCS‟s reasonable efforts, the ground of abandonment by
failure to establish a suitable home was met by clear and convincing evidence.

                             2. Abandonment by Incarcerated Parent

       Father next argues that the trial court erred in finding clear and convincing evidence to
support the ground of abandonment by an incarcerated parent. Tennessee Code Annotated
Section 36-1-102(a)(iv) provides that abandonment may be shown by proving that:

eligibility does not equate with release, but only with the possibility of release.” In re M.B., No. M2007-
02755-COA-R3-PT, 2008 WL 2229518, at *5 (Tenn. Ct. App. May 29, 2008). Accordingly, we will consider
the date that Father is certain to be released.
13
   The record is somewhat unclear as to whether Father‟s mother and aunt resided in the same home or resided
in separate, but adjoining homes.
                                                    19
                A parent or guardian is incarcerated at the time of the institution
                of an action or proceeding to declare a child to be an abandoned
                child, or the parent or guardian has been incarcerated during all
                or part of the four (4) months immediately preceding the
                institution of such action or proceeding, and either has willfully
                failed to visit or has willfully failed to support or has willfully
                failed to make reasonable payments toward the support of the
                child for four (4) consecutive months immediately preceding
                such parent‟s or guardian‟s incarceration, or the parent or
                guardian has engaged in conduct prior to incarceration that
                exhibits a wanton disregard for the welfare of the child; . . . .

This Court has indicated that the above definition “contains multiple ways of abandonment
for termination of parental rights.” In re Kierra B., No. E2012-02539-COA-R3PT, 2014 WL
118504, at *8 (Tenn. Ct. App. Jan. 14, 2014). In this case, the trial court found that
abandonment by an incarcerated parent was proven by showing willful failure to visit and
support, as well as wanton disregard.

         One required element of the ground of abandonment by an incarcerated parent
requires that the “parent or guardian is incarcerated at the time of the institution of an action.
. . or the parent or guardian has been incarcerated during all or part of the four (4) months
immediately preceding the institution of such action[.]” Tenn. Code Ann. 36-1-102(a)(iv). A
brief review of Father‟s incarceration record is helpful in determining this issue. According
to the record, Father and Mother were both arrested in January 2013 for child abuse charges.
Father was then extradited to Nebraska but was released pending a final determination of his
charges on February 20, 2013. Father was not incarcerated between February 20, 2013 and
October 26, 2013, other than a few days.14 On October 26, 2013, however, Father began his
current incarceration. Thus, at the time of the filing of the termination petition on December
2, 2013, Father was incarcerated and had been for a little over a month. Accordingly, the first
element necessary to a finding of abandonment under Tennessee Code Annotated Section 36-
1-102(a)(iv) has been met. We will, therefore, go on to consider whether the trial court erred
in finding that the ground of abandonment by an incarcerated parent was shown by willful
failure to visit and support and wanton disregard.

                             a. Willful Failure to Visit and Support


14
  The record is somewhat unclear as to why Father was incarcerated during this time. Father testifies at one
point that it was due to a paperwork error and at another point that it was due to an erroneous theft charge.
                                                    20
       Father next argues that the trial court erred in finding abandonment by an incarcerated
parent through willful failure to visit and support because there was insufficient evidence that
Father‟s failure was willful. Willful failure to visit is defined as “the willful failure, for a
period of four (4) consecutive months, to visit or engage in more than token visitation[.]”
Tenn. Code Ann. 36-1-102(E). Willful failure to support or willful failure to make reasonable
payments toward such child‟s support is defined as “the willful failure, for a period of four
(4) consecutive months, to provide monetary support or the willful failure to provide more
than token payments toward the support of the child[.]”

        As outlined above, in order to determine whether a parent has willfully failed to visit
or support a child, the court must consider the proper four-month period. See generally In
Matter of M.J.J., No. M2004-02759-COA-R3-PT, 2005 WL 873305, at *5 (Tenn. Ct. App.
Apr. 14, 2005) (noting the “relevant four month period that we must be concerned with”). In
the trial court‟s order, the trial court states that “the applicable four (4) month time period
immediately prior to the filing of the Petition covers the timeframe between August 2013 and
December 2013.” Likewise in his brief, Father argues that his failure to visit and support was
not willful because he was incarcerated during a portion of the relevant four-month period.

        Respectfully, we must conclude that both the trial court and Father have miscalculated
the relevant four-month period in this case. Under Tennessee Code Annotated Section 36-1-
102(a)(i), the relevant four-month period for determining willful failure to visit or support is
the “four (4) consecutive months immediately preceding the filing of a proceeding or
pleading to terminate the parental rights of the parent.” This is the relevant period utilized by
both the trial court and Father. The trial court‟s order, however, does not terminate Father‟s
rights upon the ground contained in Tennessee Code Annotated Section 36-1-102(a)(i), but
instead upon the ground contained in Tennessee Code Annotated Section 36-1-102(a)(iv).
Subsection (iv) provides that the relevant period for determining abandonment by an
incarcerated parent for failure to visit or support is the “four (4) consecutive months
immediately preceding such parent‟s or guardian‟s incarceration.” Id.             Thus,       the
relevant period for this ground is June 26, 2013 to October 25, 2013.

       This Court has indicated that where the grounds of abandonment by an incarcerated
parent for willful failure to visit and support are properly alleged in the termination petition,
but the trial court relied on the wrong four-month period, the “omission . . . require[s] us to
[vacate and] remand for findings on that issue.” In re W.B., IV, No. M2004-00999-COA-R3-
PT, 2005 WL 1021618, at *10 (Tenn. Ct. App. Apr. 29, 2005). Here, the termination petition
clearly contains allegations regarding the grounds of abandonment by an incarcerated parent
through willful failure to visit and support. Accordingly, we must vacate the trial court‟s
determination with regard to these grounds. See also McBee, 2004 WL 239759 at *6)
(noting that when a trial court fails to make findings of fact on an issue “we cannot simply
                                                21
review the record de novo and determine for ourselves where the preponderance of the
evidence lies”). As discussed throughout this Opinion, however, other grounds exist to
terminate Father‟s parental rights. In addition, as discussed, infra, we have affirmed the trial
court‟s determination that termination is in the child‟s best interest. Thus, a finding that clear
and convincing evidence exists to support the grounds of abandonment by an incarcerated
parent through failure to visit and support is not necessary to uphold the termination of
Father‟s parental rights. Under these circumstances, remanding for reconsideration of these
grounds would only further prolong these proceedings without altering the outcome.
Accordingly, we decline to remand this issue to the trial court for reconsideration.

                                     b. Wanton Disregard

       Father next argues that the trial court erred in finding abandonment by an incarcerated
parent through wanton disregard because the trial court‟s order “lacks any specific findings
as to what willful actions, if any, of [Father] legally establish „wanton disregard.‟” With
regard to this ground, the trial court found:

                      [Mother] and [Father] have been in and out of jail since
               the children were brought into state‟s custody. They each have a
               lengthy criminal history and outstanding warrants in Claiborne
               County, Tennessee. [Father] has a range of convictions,
               including recent ones of Domestic Assault (which included no
               contact with [Mother]), Felony Failure to Appear, and Theft.
               [Father] is presently incarcerated in Jefferson County, Nebraska.

                                             * * *
                       [Father] became incarcerated in October 2013
               approximately two (2) months prior to the filing of the Petition
               to Terminate Parental Rights. However, [Father] was under
               bond conditions to not leave the State of Nebraska commencing
               in January 2013 that did not allow him to return to the State of
               Tennessee to retrieve his children. The criminal activity by
               [Father] was willful. Therefore, such criminal activity exhibits a
               wanton disregard for the welfare of [the child].
                       It simply is not the fault of [the child] that her father . . .
               chose to participate in criminal activity such that he received a
               jail sentence causing him to be extradited back to the State of
               Nebraska, to have bond conditions imposed that did not allow
               him to leave the State of Nebraska and become incarcerated in
               October 2013 and remain incarcerated through a[n] initial
                                                22
             hearing on October 2014 and a final hearing in April 2015. By
             his own testimony he becomes eligible for parole in September
             2015. However, [the child] still has needs just as she has since
             she was born [in December 2010].
                    The State of Tennessee, Department of Children‟s
             Services and the foster parents have provided those needs for
             [the child] while the parents, [Father] and [Mother], were unable
             to provide those needs due to their criminal activities.

       With regard to the ground of abandonment by an incarcerated parent through wanton
disregard, this Court has explained:

             Incarceration alone is not conclusive evidence of wanton
      conduct prior to incarceration. In re Audrey S., 182 S.W.3d 838, 866
      (Tenn. Ct. App. 2005). Rather, “incarceration serves only as a
      triggering mechanism that allows the court to take a closer look at the
      child‟s situation to determine whether the parental behavior that
      resulted in incarceration is part of a broader pattern of conduct that
      renders the parent unfit or poses a risk of substantial harm to the
      welfare of the child.” Id. The statutory language governing
      abandonment due to a parent‟s wanton disregard for the welfare of a
      child “reflects the commonsense notion that parental incarceration is a
      strong indicator that there may be problems in the home that threaten
      the welfare of the child” and recognizes that a “parent‟s decision to
      engage in conduct that carries with it the risk of incarceration is itself
      indicative that the parent may not be fit to care for the child.” Id.
             Numerous cases have held that a parent‟s previous criminal
      conduct, coupled with a history of drug abuse, constitutes a wanton
      disregard for the welfare of the child. See, e.g., State v. J.M.F., No.
      E2003-03081-COA-R3-PT, 2005 WL 94465, at *8 (Tenn. Ct. App. Jan.
      11, 2005); In re C. LaC., No. M2003-02164-COA-R3-PT, 2004 WL
533937, at *7 (Tenn. Ct. App. Mar. 17, 2004); State v. Wiley, No.
      03A01-9903-JV-00091, 1999 WL 1068726, at *7 (Tenn. Ct. App. Nov.
      24, 1999); In the Matter of Shipley, No. 03A01-9611-JV-00369, 1997
WL 596281, at *5 (Tenn. Ct. App. Sept. 29, 1997). “[P]robation
      violations, repeated incarceration, criminal behavior, substance abuse,
      and the failure to provide adequate support or supervision for a child
      can, alone or in combination, constitute conduct that exhibits a wanton
      disregard for the welfare of a child.” In re Audrey S., 182 S.W.3d at
      867–68.
                                             23
In re C.A.H., No. M2009-00769-COA-R3-PT, 2009 WL 5064953, at *5 (Tenn. Ct. App.
Dec. 22, 2009).

        Here, Father admitted that he had a lengthy criminal history, including convictions for
domestic violence, driving while intoxicated, child abuse/neglect, theft, and failure to appear.
In addition, Father admitted that there is a warrant for his arrest in Tennessee due to charges
that he violated his probation. Due to this criminal activity, Father has been unable to visit his
child since February 2013, either due to incarceration or his inability to find work due to his
criminal record and pending proceedings. Father‟s decision to engage in criminal activity is
all the more troubling given his admission that Mother was unable to properly care for the
children on her own, despite her efforts. Thus, Father chose to engage in criminal activity
that could prevent him from caring for his child despite the fact that he was aware that the
child‟s other parent was not capable of parenting the child alone.

        Father was also tested for drugs in December of 2012 and tested positive for THC,
benzodiazepines, and oxycodone. Father testified that he had been prescribed Xanax (a
benzodiazepine) and pain medication, but no documentation was offered in the record to
support these prescriptions. Moreover, Father did not testify as to what conditions, other than
a generalized allegation of pain, the medications were allegedly prescribed to address. In
addition, Father admitted that he had abused marijuana “off and on” his entire adult life but
testified that he was never impaired by marijuana around the children.

       Finally, when the child first came under DCS supervision, one of her siblings was
found to be unsupervised, and all of the children were generally neglected.15 Indeed, both
Ms. Lewis and Foster Mother testified that the children were undernourished in Father‟s and
Mother‟s care. Under these circumstances, we must conclude that Father‟s criminal history,
coupled with his admitted drug abuse and neglect of the child while in his custody, are
sufficient to support the trial court‟s determination that clear and convincing evidence
supported the ground of abandonment by an incarcerated parent through wanton disregard.

               II. Substantial Noncompliance with the Permanency Plan

       We next consider the trial court‟s finding that Father failed to substantially comply
with the Permanency Plan. Tennessee Code Annotated Section 36-1-113(g)(4) provides that a
ground for termination exists where “[t]here has been substantial noncompliance by the
parent or guardian with the statement of responsibilities in a permanency plan pursuant to the

15
  Testimony showed, however, that the child at issue appeared to have been better treated than the
other children in the home.
                                               24
provisions of title 37, chapter 2, part 4[.]” Further, Tennessee Code Annotated Section 37-2-
403 provides, in relevant part:

              Substantial noncompliance by the parent with the statement of
              responsibilities provides grounds for the termination of parental
              rights, notwithstanding other statutory provisions for termination
              of parental rights, and notwithstanding the failure of the parent
              to sign or to agree to such statement if the court finds the parent
              was informed of its contents, and that the requirements of the
              statement are reasonable and are related to remedying the
              conditions that necessitate foster care placement.

        The determination of whether there has been substantial noncompliance with a
permanency plan is a question of law, to be reviewed on appeal de novo with no presumption
of correctness. In re Valentine, 79 S.W.3d 539, 548 (Tenn. 2002). Termination of parental
rights under Tennessee Code Annotated Section 36-1-113(g)(2) “requires more proof than
that a parent has not complied with every jot and tittle of the permanency plan.” In re M.J.B.,
140 S.W.3d 643, 656 (Tenn. Ct. App. 2004). To succeed under Section 36-1-113(g)(2), DCS
“must demonstrate first that the requirements of the permanency plan are reasonable and
related to remedying the conditions that caused the child to be removed from the parent‟s
custody in the first place.” In re M.J.B., 140 S.W.3d at 656–57 (citing In re Valentine, 79
S.W.3d at 547; In re L.J.C., 124 S.W.3d 609, 621 (Tenn. Ct. App. 2003)). Second, DCS
must show that “the parent‟s noncompliance is substantial in light of the degree of
noncompliance and the importance of the particular requirement that has not been met.” In re
M.J.B., 140 S.W.3d at 657 (citing In re Valentine, 79 S.W.3d at 548–49; In re Z.J.S., No.
M2002-02235-COA-R3-JV, 2003 WL 21266854, at * 12 (Tenn. Ct. App. June 3, 2003)).

        Father argues that there was no basis for the trial court to conclude that he had not
complied with the Permanency Plan, as he contends that the Permanency Plan was never
entered into evidence. Indeed, this Court has repeatedly held that when a party “is relying on
substantial noncompliance with the permanency plan as a ground for terminating parental
rights, it is essential that the plan be admitted into evidence.” In re A.J.R., No. E2006-01140-
COA-R3-PT, 2006 WL 3421284, at *4 (Tenn. Ct. App. Nov. 28, 2006) (citing Dep’t of
Children’s Services v. D.W.J., No. E2004-02586-COA-R3-PT, 2005 WL 1528367, at *3
(Tenn. Ct. App. June 29, 2005)). Furthermore, this Court has held that it is “inappropriate to
terminate parental rights based on the ground of substantial noncompliance . . . where DCS
did not take the child into State protective custody, did not create a „permanency plan‟ that
satisfied the requirements of the statute, [and] did not obtain court approval of any
permanency plan. . . .” In re Kaleb N.F., No. M2012-00881-COA-R3-PT, 2013 WL
1087561, at *21 (Tenn. Ct. App. Mar. 12, 2013).
                                                 25
        In this case, however, a copy of the Permanency Plan was entered as a part of
Collective Exhibit #1. The Permanency Plan was ratified by the trial court on February 13,
2013, and the copy in the record is certified by the Juvenile Court Clerk. Father also admitted
to receiving a copy of the Permanency Plan in his testimony. Although Father argues that the
trial court was not entitled to rely on Collective Exhibit #1, we have previously concluded
that it was admissible, and the trial court was entitled to rely on upon the documents
contained therein.

      Father next argues that the trial court erred in finding that Father substantially failed to
comply with the Permanency Plan ratified by the trial court. On this issue, the trial court
made the following findings:

                      The Court does note that [Father] appears to have made
               much effort in an attempt to comply with the Family
               Permanency Plan requirements for parenting classes, alcohol
               and drug assessments and mental health assessments.
                      The documentation of his efforts, however, is not
               complete. Evidence of completion of some parenting classes
               was introduced at trial. However, there is no evidence of
               completion of a mental health assessment and following the
               recommendations, or an alcohol and drug assessment and
               following those recommendations.
                      The Family Permanency Plan also requires safe and
               stable housing and proof of income.
                      At the time of the trial, neither parent could provide proof
               of safe and stable housing and income as . . . [Father] is
               incarcerated.
                      Therefore, the Court has to find that there has been
               substantial non-compliance with the Family Permanency Plan by
               [Father].

       Although not pointed out by Father in his brief, we note that some of the requirements
found to be contained in the Permanency Plan are not clearly delineated as responsibilities of
Father. For example, although the trial court found that Father was required to “provide proof
of safe and stable housing,” the Permanency Plan indicates that this was merely a “Desired
Outcome[],” rather than an action step or responsibility to be undertaken by Father. A similar
parenting plan was discussed in In re Abigail F.K., No. E2012-00016-COA-R3-JV, 2012
WL 4038526 (Tenn. Ct. App. Sept. 14, 2012):

                                               26
                         Unfortunately, however, the permanency plan for [the
                 child] nowhere includes a section labeled as the “statement of
                 responsibilities” for [the parent]. This omission is not a mere
                 technicality. As we have noted in a previous case: “[T]he statute
                 that sets out this ground for termination states that parental
                 rights may be terminated where there is substantial
                 noncompliance „with the statement of responsibilities‟ in the
                 permanency plan.” In re Askia K. B., 2011 WL 4634241, at *9
                 (quoting Tenn. Code Ann. § 36-1-113(g)(2)) (emphasis in
                 original). See also State of Tenn. Dep’t of Children’s Servs. v.
                 P.M.T., No. E2006-00057-COA-R3-PT, 2006 WL 2644373, at
                 *8; 2006 Tenn.App. LEXIS 608, at *23–24 (Tenn. Ct. App.
                 Sept. 15, 2006) (“Tenn. Code Ann. § 36-1-113(g)(2) does not
                 require substantial compliance with a permanency plan‟s
                 „[d]esired outcome[s],‟ rather it requires substantial compliance
                 with a plan‟s statement of responsibilities”). Moreover, the
                 statement of responsibilities serves a substantive purpose. If the
                 parent is required to comply with the permanency plan, then the
                 permanency plan should clearly communicate to the parent: this
                 is what you must do to regain custody of your child. That is the
                 purpose of the parent‟s statement of responsibilities. Thus, the
                 absence of a clearly marked “statement of responsibilities” for
                 [the parent] in the permanency plan is a significant problem. It is
                 difficult for the Court to find that [the parent] failed to
                 substantially comply with the plan‟s statement of responsibilities
                 if the plan does not contain one.

In re Abigail, 2012 WL 4038526, at *13. Much like the permanency plan in In re Abigail,
the Permanency Plan here contains various “Desired Outcomes,” “Actions Step(s),” and
responsibilities littered throughout its twenty-one pages but contains no clear and concise
statement of responsibilities. Still, Father testified that he was aware that he was required to
participate in a parenting class, complete both an alcohol and drug assessment and a mental
health intake assessment and provide documentation to DCS, gain stable income to provide
support for the child, as well as not incur more criminal charges. We will, therefore, only
consider these requirements.16


16
  Of these requirements, there is no dispute that the Permanency Plan‟s actions steps and responsibilities were
“reasonable and related to remedying the conditions which necessitate foster care placement.” Tenn. Code
Ann. § 37-2-403(a)(2)(C)).
                                                     27
        In his brief, Father argues that the trial court‟s findings are insufficient to support a
finding of substantial noncompliance where the trial court made no findings that DCS “made
reasonable efforts to assist [Father] (exceeding those efforts made by [Father]) in completing
the requirements of the child‟s permanency plan.”17 In In re Kaliyah S., 455 S.W.3d 533
(Tenn. 2015), however, the Tennessee Supreme Court recently held that “proof of reasonable
efforts is not a precondition to termination of the parental rights.” Id. at 555. Instead, the
Tennessee Supreme Court concluded that proof of reasonable efforts should be considered,
but not necessarily dispositive, only with regard to a parent‟s failure to establish a suitable
home and the best interest of the child. Id. at 554 n.29, 555.

        Father argues, however, that the holding in In re Kaliyah should not apply to this
case, as to do so would violate his due process rights. Father cites considerable law in his
appellate brief regarding the minimal due process rights that he should have been afforded;
Father does not, however, discuss why it was inappropriate for the trial court to apply the
holding in In re Kaliyah, other than a conclusory assertion that it denied his counsel
“adequate trial preparation.” In its appellate brief, DCS appears to assume that Father‟s
argument rests upon the principle that “retrospective application of new precedent can
operate, in some circumstances, to place an undue burden upon a person who has acted in
justifiable reliance upon prior decisions.” See Marshall v. Marshall, 670 S.W.2d 213, 215
(Tenn. 1984) (quoting 10 A.L.R. 3d 1371, 1386 § 5(b) (1966) (“It has often been held or
recognized that where particular persons have acted in justifiable reliance upon a
subsequently overruled judicial decision and retroactive application of the overruling
decision would defeat their reliance interests, such reliance interests should receive adequate
protection, and the overruling decision should be denied retroactive application in order to
prevent such persons from being subjected to unfairness or undue hardship.”) (citation
omitted)). A review of Father‟s appellate brief, however, reveals that Father cites no
authority for his conclusion that the In re Kaliyah holding should not have retrospective
application.18 This Court has repeatedly held that the failure to include citations to authorities
may render issues raised in the appellant‟s brief waived. See Bean v. Bean, 40 S.W.3d 52, 55
(Tenn. Ct. App. 2000) (“Courts have routinely held that the failure . . . to cite relevant
authority in the argument section of the brief as required by Rule 27(a)(7) [of the Tennessee
Rules of Appellate Procedure] constitutes a waiver of the issue.”) (citing Tenn. R. App. P.
27(a)(7) (providing that an appellant‟s brief must contain “[a]n argument . . . with citations to
authorities”)). Accordingly, Father‟s argument that the trial court improperly considered the

17
   Father also argues that the Parenting Plan was not ratified by the trial court as being in the best interest of the
child. As previously discussed, the Parenting Plan was approved by the trial court on February 13, 2013.
18
   Indeed, the phrases “retrospective application,” “undue hardship,” or their like are not included in Father‟s
appellate brief. In contrast, at trial, Father‟s counsel did argue that the In re Kaliyah Opinion was “not
retroactive.” Instead, in his brief, Father simply assumes that the consideration of In re Kaliyah was improper
and only provides legal argument as to why such consideration caused him harm.
                                                         28
Kaliyah Opinion because it was rendered after the initiation of the termination proceedings is
waived.

        For purposes of clarity, however, we note that, despite Father‟s argument, it is not at
all clear that the trial court in fact applied the holding of In re Kaliyah to the facts of this
case. Nowhere in the trial court‟s Memorandum Opinion or final order is In re Kaliyah
mentioned. Indeed, rather than refuse to consider reasonable efforts, the trial court concluded
that reasonable efforts were “made impossible” by Father‟s actions, specifically his
incarceration in Nebraska. Even in cases that required an affirmative showing of reasonable
efforts by DCS prior to the decision in In re Kaliyah, this Court had held that DCS‟s
affirmative duty to make reasonable efforts could be excused where “such efforts would have
been futile under the circumstances.”19 State, Dep’t of Children’s Servs. v. Estes, 284
S.W.3d 790, 800 (Tenn. Ct. App. 2008), overruled by In re Kaliyah S., 455 S.W.3d 533
(Tenn. 2015). Thus, the trial court appeared to apply pre-Kaliyah law, exactly as requested by
Father.20 Consequently, despite Father‟s contention in his brief, the trial was not “irreparably
tainted” by DCS‟s proffer of the In re Kaliyah Opinion to the trial court.21


19
   Father does not argue that the trial court erred in finding that reasonable efforts were excused due to futility.
Accordingly, any argument on this issue is waived. See Tenn. R. App. P. 13(b) (“Review generally will only
extend to those issues presented for review.”).
20
   We also note that this Court has previously applied the holding in In re Kaliyah to a case initiated prior to
the filing of the Opinion in In re Kaliyah. See In re J.A.G., No. M2014-01469-COA-R3-PT, 2015 WL
1022281, at *4 (Tenn. Ct. App. Feb. 27, 2015) (no perm. app. filed). In In re J.A.G., mother relied on DCS‟s
failure to make reasonable efforts as preventing the trial court from terminating her parental rights. According
to the Court, however: “Obviously, the parties in the case at bar did not have the benefit of the In re Kaliyah
decision in briefing their cases. Nonetheless, the holding effectively ends [m]other‟s appeal in the case at bar.”
Id.; see e.g., In re Miracle F.H., No. E2014-01508-COA-R3-PT, 2015 WL 1539050, at *5 (Tenn. Ct. App.
Apr. 1, 2015) (citing the In re Kaliyah holding despite the fact that the trial court entered a final order prior to
the filing of the In re Kaliyah Opinion); In re Agustine R., No. E2014-01091-COA-R3PT, 2015 WL
1259245, at *6 (Tenn. Ct. App. Mar. 17, 2015) (also applying the In re Kaliyah holding despite the fact that
the decision was rendered while the case was pending). Thus, the Court of Appeals has previously applied the
In re Kaliyah holding to cases that were pending when it was rendered.
21
   Despite our conclusion that the trial court did not err in this regard, we cannot condone the actions of DCS
in this case. At trial, DCS caseworker Rachel Hunter testified that although she was assigned this case in June
of 2014, she was unable to locate Father until October of 2014. Even after obtaining contact information for
Father, Ms. Hunter testified that she declined to contact him as her office implemented a “hush hush” policy
after the first hearing on the termination petition on October 24, 2014. We find it stretches credulity to suggest
that, exercising minimal efforts, it would take approximately four months to locate an individual that was
known to be an inmate of the Nebraska Department of Correction. Furthermore, it appears that Ms. Hunter had
Father‟s contact information for at least some period of time before the termination hearing and in the time
between the first hearing and its conclusion in the Spring of 2015. While the efforts made by Ms. Lewis to
establish a suitable home for the child during her time on the case do appear to have been reasonable given the
fact that Father was incarcerated, we cannot say the same for the efforts expended by Ms. Hunter.
                                                        29
       Finally, we note that the In re Kaliyah decision was rendered on January 22, 2015.
The final hearing on DCS‟s petition to terminate Father‟s parental rights occurred on April
21, 2015. Accordingly, the contention that Father‟s counsel was deprived of adequate trial
preparation by having to address a Tennessee Supreme Court Opinion rendered nearly three
months prior to the final hearing is not persuasive.

       We next consider whether Father substantially complied with the requirements that he
complete both a parenting class, participate in both an alcohol and drug assessment and a
mental health intake and provide documentation to DCS, gain stable income, and not incur
more criminal charges. Here, the testimony and documentary proof in the record shows that
Father attended two parenting classes, one in 2013 and one after the termination petition was
filed in 2014. Although Father testified that he completed an additional class, no
documentary proof was submitted to either DCS or the trial court to support Father‟s
testimony. In addition, only proof of the 2013 class was submitted to DCS prior to trial, and a
DCS caseworker testified that because it was a short, online class, it was not sufficient to
meet the requirements in the Permanency Plan. From our review, however, nothing in the
Permanency Plan specifically states that a short, online parenting class is insufficient to meet
the requirements of the Permanency Plan. Father also testified that he completed several
mental health and drug and alcohol assessments and that there were no specific
recommendations for him to follow. No documentary proof exists in the record to support
Father‟s testimony, but there was no testimony from DCS to dispute Father‟s assertions.

        Father also testified that although he is in prison, he has stable income and has been
making payments toward the support of the child. Indeed, documentary proof in the record
shows that two substantial child support payments were recently made on Father‟s behalf and
that he is current on his Nebraska child support obligation. From our review of the record,
although Father‟s substantial payments only began after the filing of the termination petition,
it appears that he was making small, partial payments sporadically beginning in May 2013.
Although these payments appeared to have been received by Mother, rather than the child,
nothing in the record suggests that Father was aware that the payments were not going
toward the child. Additionally, Father admitted that after the Permanency Plan was created,
he was extradited to Nebraska to face charges for domestic violence, theft, and failure to
appear. However, it seems likely that the crimes alleged occurred prior to the creation of the
Permanency Plan, rather than after. Finally, Father admitted that he was arrested in Nebraska
after January 2013 but testified without dispute that those charges were “dropped.”

       Mere noncompliance is not enough to terminate a parent‟s rights. In re Valentine, 79
S.W.3d at 548. Additionally, the unsatisfied requirement(s) must be important in the plan‟s
scheme. Id. A “[t]rivial, minor, or technical” deviation from the permanency plan‟s
requirements does not qualify as substantial noncompliance. In re M.J.B., 140 S.W.3d at 656
                                              30
(citing In re Valentine, 79 S.W.3d at 548). Improvements in compliance are construed in
favor of the parent. In re Valentine, 79 S.W.3d at 549 (citing State Dept. of Human Servs. v.
Defriece, 937 S.W.2d 954, 961 (Tenn. Ct. App. 1996)). Yet, we must determine compliance
in light of the permanency plan‟s important goals:

                      In our view, a permanency plan is not simply a list of
              tasks with boxes to be checked off before custody is
              automatically restored. Rather, it is an outline for doing the
              things that are necessary to achieve the goal of permanency in
              children‟s lives. We think that where return to parent is the goal,
              parents must complete their responsibilities in a manner that
              demonstrates that they are willing and able to resume caring for
              their children in the long-term, not on a month-to-month basis.

In re V.L.J., No. E2013-02815-COA-R3-PT, 2014 WL 7418250, at *8 (Tenn. Ct. App. Dec.
30, 2014).

        Under the circumstances, we cannot conclude that Father‟s noncompliance with the
requirements that he understood under the Permanency Plan was substantial. Father attended
a parenting class while in Nebraska and provided proof of completion to DCS; although the
parenting class was ultimately rejected as insufficient by DCS, nothing in the Permanency
Plan put Father on notice of DCS‟s requirements for an acceptable parenting class. In
addition, Father testified without dispute that he has taken part in several mental health and
drug assessments. Although DCS did not receive notice of Father‟s completion of these
tasks, this failure alone is not sufficient to constitute substantial noncompliance in this
particular case. Further, despite Father‟s circumstances, he has obtained a job in prison and
has endeavored to pay support for the child. Although the support ultimately was not sent to
the child, nothing in the record suggests that this is through any fault on the part of Father.
Finally, although Father admitted to being arrested after the creation of the Permanency Plan,
he testified without dispute that those charges were not pursued. Accordingly, we must
reverse the judgment of the trial court that clear and convincing evidence exists to support a
finding that Father substantially failed to comply with the Permanency Plan.

                                 III. Persistent Conditions

       The trial court also found that clear and convincing evidence supported the ground of
persistence of conditions. According to Tennessee Code Annotated Section 36-1-113(g)(3),
one ground for termination is that:


                                              31
                 The child has been removed from the home of the parent or
                 guardian by order of a court for a period of six (6) months and:

                 (A) The conditions that led to the child‟s removal or other
                 conditions that in all reasonable probability would cause the
                 child to be subjected to further abuse or neglect and that,
                 therefore, prevent the child‟s safe return to the care of the parent
                 or parents or the guardian or guardians, still persist;
                 (B) There is little likelihood that these conditions will be
                 remedied at an early date so that the child can be safely returned
                 to the parent or parents or the guardian or guardians in the near
                 future; and
                 (C) The continuation of the parent or guardian and child
                 relationship greatly diminishes the child‟s chances of early
                 integration into a safe, stable and permanent home; . . . .

        With regard to this ground, Father argues that the record does not contain “the
prerequisite documentary evidence of a petition alleging dependency and neglect, an order
placing the child in the legal custody of [DCS], an order finding clear and convincing
evidence of the child‟s dependent and neglected status, and/or a petition to terminate parental
rights.” As previously discussed, however, Collective Exhibit #1 was properly considered by
the trial court. From our review, Collective Exhibit #1 contains several petitions to find the
child dependent and neglected, a January 30, 2013 order granting temporary legal custody of
the child to DCS, a February 20, 2013 order finding clear and convincing evidence that the
child was dependent and neglected, and the December 2, 2013 petition to terminate Father‟s
parental rights to the child.22 Based upon these documents, the trial court was correct in
concluding that the child had been removed from Father‟s custody and placed in the custody
of DCS for more than six months.

        Father does not argue that, considering the documents contained in Collective Exhibit
#1, the evidence was otherwise insufficient to support the trial court‟s finding of persistent
conditions. In an abundance of caution, however, we have reviewed the record to determine
if clear and convincing evidence supports a finding of persistent conditions. We conclude
that it does.

22
  The petition to terminate Father‟s parental rights is not only included in Collective Exhibit #1 but is also part
of the technical record of this case, in that it is the initiating document. The trial court is clearly entitled to
consider the technical record of the case in which it is presiding. See Mandela v. Reynolds, No. 01-A-01-9303-
CH00126, 1993 WL 236607, at *2–*3 (Tenn. Ct. App. June 30, 1993) (holding that “prior proceedings and
judgments in the same court were subject to judicial notice”) (citing Tenn. R. Evid. 201).
                                                       32
        “A parent‟s continued inability to provide fundamental care to a child, even if not
willful, . . . constitutes a condition which prevents the safe return of the child to the parent‟s
care.” In re A.R., No. W2008-00558-COA-R3-PT, 2008 WL 4613576, at *20 (Tenn. Ct.
App. Oct. 13, 2008) (citing In re T.S. & M.S., No. M1999-01286-COA-R3-CV, 2000 WL
964775, at *7 (Tenn. Ct. App. July 13, 2000)). The failure to remedy the conditions which
led to the removal need not be willful. In re T.S. & M.S., 2000 WL 964775, at *6 (citing
State Dep’t of Human Servs. v. Smith, 785 S.W.2d 336, 338 (Tenn. 1990)). “Where . . .
efforts to provide help to improve the parenting ability, offered over a long period of time,
have proved ineffective, the conclusion is that there is little likelihood of such improvement
as would allow the safe return of the child to the parent in the near future is justified.” Id.
The purpose behind the “persistence of conditions” ground for terminating parental rights is
“to prevent the child‟s lingering in the uncertain status of foster child if a parent cannot
within a reasonable time demonstrate an ability to provide a safe and caring environment for
the child.” In re Dakota C.R., 404 S.W.3d 484, 499 (Tenn. Ct. App. 2012) (quoting In re
A.R., No. W2008-00558-COA-R3-PT, 2008 WL 461675, at *20 (Tenn. Ct. App. Oct. 13,
2008) (quoting In re D.C.C., No. M2007-01094-COA-R3-PT, 2008 WL 588535, at *9
(Tenn. Ct. App. Mar. 3, 2008))).
         Here, it appears from the record that the child was removed from the home due to
Father‟s and Mother‟s incarceration and Father‟s drug use. Although there is no evidence that
Father is currently abusing drugs, because of Father‟s incarceration, we are simply unable to
discern if any improvements Father has made with his drug use will continue upon his
release. In addition, there is no dispute that he is incarcerated and will likely remain so until
April 2017. Because of Father‟s current incarceration and his history of criminal acts, there is
little likelihood that the child may be returned to Father‟s custody in the near future.23 Thus,
regardless of whether any inability on Father‟s part to care for the child is willful, the fact
remains that Father is not capable of providing the child the care that she needs and deserves
while he is in prison. Furthermore, even if we were to conclude that Father was likely to be
released early from prison and that he would not pursue other criminal conduct, Father failed
to provide sufficient evidence for DCS to approve the home in which Father testified he will
eventually reside. Additionally, while he appears willing and able to provide support for the
child while incarcerated, the testimony shows that Father let the children under his roof go
hungry prior to his incarceration. Finally, any continuation of the parent-child relationship
between Father and the child will prevent the child from being adopted with her siblings.
Under these circumstances, the trial court did not err in finding the ground of persistence of
conditions proven by clear and convincing evidence.

23
  At trial, Father also testified that there was a warrant out for his arrest in Tennessee. It is unclear what will
become of that charge upon Father‟s release from incarceration in Nebraska.
                                                       33
                                        B. Best Interest

        We next consider whether termination is in the child‟s best interest. When at least one
ground for termination of parental rights has been established, the petitioner must then prove
by clear and convincing evidence that termination of the parent‟s rights is in the child‟s best
interest. White v. Moody, 171 S.W.3d 187, 192 (Tenn. Ct. App. 1994). When a parent has
been found to be unfit (upon establishment of ground(s) for termination of parental rights),
the interests of parent and child diverge. In re Audrey S., 182 S.W.3d at 877. The focus
shifts to the child‟s best interest. Id. Because not all parental conduct is irredeemable,
Tennessee‟s termination of parental rights statutes recognize the possibility that terminating
an unfit parent‟s parental rights is not always in the child‟s best interest. Id. However, when
the interests of the parent and the child conflict, courts are to resolve the conflict in favor of
the rights and best interest of the child. Tenn. Code Ann. § 36-1-101(d). Further, “[t]he
child‟s best interest must be viewed from the child‟s, rather than the parent‟s, perspective.”
Moody, 171 S.W.3d at 194.

      The Tennessee General Assembly has codified certain factors that courts should
consider in ascertaining the best interest of the child in a termination of parental rights case.
These factors include, but are not limited to, the following:
               (1) Whether the parent or guardian has made such an adjustment
               of circumstance, conduct, or conditions as to make it safe and in
               the child‟s best interest to be in the home of the parent or
               guardian;
               (2) Whether the parent or guardian has failed to affect a lasting
               adjustment after reasonable efforts by available social services
               agencies for such duration of time that lasting adjustment does
               not reasonably appear possible;
               (3) Whether the parent or guardian has maintained regular
               visitation or other contact with the child;
               (4) Whether a meaningful relationship has otherwise been
               established between the parent or guardian and the child;
               (5) The effect a change of caretakers and physical environment
               is likely to have on the child‟s emotional, psychological and
               medical condition;


                                               34
              (6) Whether the parent or guardian, or other person residing with
              the parent or guardian, has shown brutality, physical, sexual,
              emotional or psychological abuse, or neglect toward the child, or
              another child or adult in the family or household;
              (7) Whether the physical environment of the parent‟s or
              guardian‟s home is healthy and safe, whether there is criminal
              activity in the home, or whether there is such use of alcohol or
              controlled substances as may render the parent or guardian
              consistently unable to care for the child in a safe and stable
              manner;
              (8) Whether the parent‟s or guardian‟s mental and/or emotional
              status would be detrimental to the child or prevent the parent or
              guardian from effectively providing safe and stable care and
              supervision for the child; or
              (9) Whether the parent or guardian has paid child support
              consistent with the child support guidelines promulgated by the
              department pursuant to § 36-5-101.
Tenn. Code Ann. § 36-1-113(i). This Court has noted that, “this list [of factors] is not
exhaustive, and the statute does not require a trial court to find the existence of each
enumerated factor before it may conclude that terminating a parent‟s rights is in the best
interest of a child.” In re M. A. R., 183 S.W.3d 652, 667 (Tenn. Ct. App. 2005). Depending
on the circumstances of an individual case, the consideration of a single factor or other facts
outside the enumerated, statutory factors may dictate the outcome of the best interest
analysis. In re Audrey S., 182 S.W.3d at 877. As explained by this Court:
              Ascertaining a child‟s best interests does not call for a rote
              examination of each of Tenn. Code Ann. § 36-1-113(i)‟s nine
              factors and then a determination of whether the sum of the
              factors tips in favor of or against the parent. The relevancy and
              weight to be given each factor depends on the unique facts of
              each case. Thus, depending upon the circumstances of a
              particular child and a particular parent, the consideration of one
              factor may very well dictate the outcome of the analysis.
In re Audrey S., 182 S .W.3d at 878 (citing White v. Moody, 171 S.W.3d at 194).
       The trial court made the following finding with regard to the child‟s best interest:


                                              35
                      [Father] has made efforts to reunify with his child[.]
              However, his efforts are limited by the fact that he has been
              incarcerated for the majority of the time since the children came
              into custody. In fact, his ability to exercise any type of
              relationship or maintain contact with the children has been
              virtually non-existent due to the fact that he was either under
              bond conditions in the State of Nebraska or incarcerated in the
              State of Nebraska thus prohibiting his travel back to the State of
              Tennessee to visit with the children.
                      In the interim, [the child] and her siblings have been
              placed into a very good foster home.
                      Clearly based upon the testimony of the foster parents,
              the DCS caseworkers and the therapist, Amber Harris, [the
              child] and her siblings have made tremendous progress since
              being placed into the current foster home.
                      The foster mother . . . testified that she and her spouse
              intend to adopt all four (4) of the children if the termination of
              the parental rights is granted.
                      Throughout the entire timeframe that [Mother] and
              [Father] have been away from their children in the State of
              Nebraska, the needs of the children, and specifically Abbigail [],
              have been met very well by the State of Tennessee, Department
              of Children‟s Services and by the foster parents.
                      Furthermore, the Court must note that the four (4)
              children have, as provided in the testimony, bonded and their
              best circumstance would be for the four (4) children to remain
              together. The main stability that those four (4) children have
              known throughout this entire process has been that they have
              each other.
                      The therapist, Amber Harris, testified that it would be
              detrimental to [the child] to remove her from her current
              placement and caretaker.
                      Therefore, based upon the forgoing the Court must find
              that it is in the best interest of the children that the parental
              rights of [Father] to his child . . . be terminated.

       After reviewing the record, we agree with the trial court. Here, Father has been largely
removed from the child‟s life since January 2013. Father‟s only visit with the child after her
removal was in February 2013. Accordingly, the child has had no contact with Father in the
last two-and-one-half years. See Tenn. Code Ann. § 36-1-113(i)(3). Moreover, at the time of
                                            36
the removal, the child was only two years old. Accordingly, it appears unlikely that Father
and the child have any meaningful relationship at this point. See id. § 36-1-113(i)(4). While
Father contends that any failure to maintain a relationship with this child was not voluntary,
Father‟s inability to visit with the child results directly from his own criminal activities.

       Rather than an attachment to Father, it appears that the child now has an attachment to
Foster Mother, whom she refers to as “Mama.” Clearly, the child has grown attached to the
people that have raised her for over two-and-one-half years, longer than the time she resided
with Father. Removing her at this point would certainly be detrimental to the child‟s well-
being, as supported by the expert testimony of Ms. Harris. See id. § 36-1-113(i)(4). While we
can speculate and hope that the child‟s needs may be met if returned to Father‟s care, the
testimony undisputedly showed that Foster Parents have provided the child with not only her
basic needs but the structure and therapy that she requires to thrive. In addition, the child‟s
other siblings reside in the home, and the child is able to maintain a relationship with them.

        Father has also failed to offer any documentation to DCS or the court that he can
establish a safe and stable home for the child in the near future, an impossibility due to his
current incarceration. Furthermore, Father testified that he has abused marijuana for his entire
adult life, and nothing in his testimony indicates that he intends to discontinue this habit. See
id. § 36-1-113(i)(7), (8).

       There is also substantial concern about the abuse and neglect that the child and her
siblings suffered at Father‟s hands. See id. § 36-1-113(i)(6). First, Ms. Lewis testified that the
children were dirty, infested with head lice, and underfed when removed from Mother‟s and
Father‟s care. There is no dispute that Father was convicted of child abuse against the
children related to the events that led to their removal. In addition, Ms. Harris testified
without objection to statements made by the other children concerning abuse at Father‟s
hands, including beatings and setting their bed on fire. Ms. Harris testified that the children
once lived in fear of this abuse but that they have improved with regular therapy. These
factors weigh heavily in favor of termination.

        We note, however, that all factors are not in favor of termination. For example, there
is no dispute that since his incarceration, Father has endeavored to pay child support for the
child‟s benefit. See id. § 36-1-113(i)(9). In addition, other than Ms. Lewis‟s attempts to help
Father establish a suitable home, there is little evidence in the record that DCS provided
reasonable efforts to Father to help him make a lasting adjustment in his circumstances. See
id. § 36-1-113(i)(2). Considering all of the relevant factors, however, we must conclude that
the child‟s best interest is served by remaining in the home that she has known for the
majority of her life, where her needs are clearly met, where her other siblings reside, and

                                               37
where the caregivers wish to adopt her. Accordingly, there is sufficient evidence in the record
to support a finding that termination of Father‟s parental rights is in the child‟s best interest.

                                      Cumulative Error

         Finally, Father argues that the trial court‟s errors, viewed cumulatively, require this
Court to vacate the judgment of the trial court. We respectfully disagree. First, we note that
Father cites no law to support his assertion that the cumulative error doctrine may apply to
civil cases in Tennessee, and this Court has found none. Next, we cannot ignore that the trial
court in this case was faced with the difficult task of presiding over the termination of
parental rights of one parent who resided in prison hundreds of miles away and one parent
who did not deign to appear for court. Rule 36(b) of the Tennessee Rules of Appellate
Procedure provides that “A final judgment from which relief is available and otherwise
appropriate shall not be set aside unless, considering the whole record, error involving a
substantial right more probably than not affected the judgment or would result in prejudice to
the judicial process.” Here, the trial court provided notice to Father of its decision within
thirty days of the conclusion of the trial, although a final order was not entered until a few
days later. With regard to the trial court‟s erroneous findings, we have reversed or vacated
those findings. However, our review of the record has shown that clear and convincing
evidence supports several grounds for termination as well as a finding that termination is in
the child‟s best interest. In this case, we cannot conclude that the minor errors that may have
been committed by the trial court outweigh the interest in finality that must be a cornerstone
of all termination of parental rights proceedings. Accordingly, we decline Father‟s invitation
to vacate the judgment of the trial court and remand for a new trial, where the only result
would be delaying the child‟s anticipated adoption.

                                          Conclusion

        The judgment of the Claiborne County Juvenile Court is affirmed in part, vacated in
part, and reversed in part. The termination of Travis C.‟s parental rights is affirmed. Costs of
this appeal are taxed to Appellant, Travis C., and his surety.


                                                    _________________________________
                                                    J. STEVEN STAFFORD, JUDGE




                                               38